DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Claims amended on July 7, 2022, and Drawings filed on Jan 29, 2019.
2.	Claims 1–25 are pending in this case. Claim 1, 15 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 claims the limitation wherein the data representing characteristics of eating events is partially inferred from sensed user movements during eating events and meal signatures are added to the food log so as to allow the user to edit the food log while being reminded of the meal signature.
 It is unclear what constitute food signature, and how it differs from other identification of food items. And It is unclear what constitutes “allow the user to edit the food log while being reminded of the meal signature”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 5, 6, 7, 11, 12, 13, 14 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Rajendran, Pub. No.: 2016/0350514A1. 
With regard to claim 1:
Rajendran discloses an event detection system comprising: sensors configured to detect at least of movement and/or other physical inputs related to a user, which can be processed to identify gestures of the user (wherein the system use different sensors to detect user physical inputs, paragraph 48: “At step 202, the method 200 includes determining whether any food consumption action is detected. The method 200 allows one or more sensors associated with user's articles, to detect the food consumption action. The different sensors includes accelerometer, inclinometer, motion sensor, sound sensor, smell sensor, blood pressure sensor, heart rate sensor, EEG sensor, ECG sensor, EMG sensor, electrochemical sensor, gastric activity sensor, GPS sensor, location sensor, image sensor, optical sensor, piezoelectric sensor, respiration sensor, strain gauge, electrogoniometer, chewing sensor, swallow sensor, temperature sensor, and pressure sensor. For example, when the user performs actions like moving hand with a spoon towards his/her mouth, rolling of hand, wrist, or arm, acceleration or inclination of lower arm or upper arm, bending of the shoulder, elbow, wrist, or finger joints, movement of the jaws, the sensors or imaging members associated with the user's articles, such as a wrist watch or mug, determine that the food consumption action is detected.”), at least one processor; and at least one processor-readable media storing instructions which, when executed by the at least one processor (paragraph 12: “Accordingly the invention provides an electronic device for capturing food consumption information of a subject, the electronic device comprising an integrated circuit. Further the integrated circuit comprises a processor, and a memory. The memory comprises a computer program code within the integrated circuit. The memory and the computer program code with the processor cause the device to detect one or more food consumption action of the subject. If the food consumption action is detected, the electronic device is further configured to automatically trigger one or more input means to capture information relating to the food being consumed by the subject.”), cause performance of: determining a type of an inferred event, wherein the inferred event is an actual event occurring with or about the user or is, based on sensor inputs, deemed to be an event (wherein the stem determines a food consumption event based sensor input, paragraph 47: “FIG. 2 is a flow diagram illustrating a method 200 for capturing food consumption information of a user, according to embodiments as disclosed herein. At step 201, the method 200 includes detecting a food consumption action of the user. The method 200 allows the controlling member 105 to detect food consumption action of the user by using different sensors, such as on-device sensors, external sensors, software sensors (for example, application installed in the electronic device 100 to scan barcode), and hardware sensors. In an embodiment, the method 200 allows one or more imaging members, such as a camera, to detect the food consumption action of the user. The imaging member can be associated with user's articles such as wrist watch, glass, and the like. In an embodiment, the method 200 includes detecting the food consumption action based on user's food history data such as past eating habits, previous detections, and so on. In an embodiment, the method 200 includes detecting the food consumption action based on articles used to consume the food by the user. For example, when the user uses food accessories such as smart fork, smart spoon, and the like, the method 200 detects that the user is consuming the food.”); determining an external trigger time, based on at least one of: one or more of data related to the inferred event, the type of the inferred event, or  a timing of the inferred event, wherein the external trigger time is a time determined relative to an anchor time of the inferred event (the system determine a trigger time is when the user is determined the event type of food consumption, and then triggers the event of capturing image of food, paragraph 48 and 49: “At step 202, the method 200 includes determining whether any food consumption action is detected. The method 200 allows one or more sensors associated with user's articles, to detect the food consumption action. The different sensors includes accelerometer, inclinometer, motion sensor, sound sensor, smell sensor, blood pressure sensor, heart rate sensor, EEG sensor, ECG sensor, EMG sensor, electrochemical sensor, gastric activity sensor, GPS sensor, location sensor, image sensor, optical sensor, piezoelectric sensor, respiration sensor, strain gauge, electrogoniometer, chewing sensor, swallow sensor, temperature sensor, and pressure sensor. For example, when the user performs actions like moving hand with a spoon towards his/her mouth, rolling of hand, wrist, or arm, acceleration or inclination of lower arm or upper arm, bending of the shoulder, elbow, wrist, or finger joints, movement of the jaws, the sensors or imaging members associated with the user's articles, such as a wrist watch or mug, determine that the food consumption action is detected.
[0049] At step 203, the method 200 includes automatically triggering the input means to capture information relating to the food if the food consumption action is detected. The method 200 allows the controlling member 105 to automatically trigger one or more input means. The input means can be, but not limited to, an imaging member (such as a camera), a voice input means, user's historic information, user's personalized preferences, and a scanning member (such as a RFID/Bar code scanner) and so on. For example, when the food consumption action is detected, the voice input means is automatically triggered and provides a request to the user to feed the input. Further, the voice input means captures voice commands provided by the user. In an embodiment, the method 200 allows the user to select a method of providing the input means among the variety of input means available.” See also paragraph 58); and according to the external trigger time, initiating a computer-based action in response to the inferred event ( the system start capturing food and analyzing food ones the event is determined according to the trigger time, paragraph 49 and 50: “At step 203, the method 200 includes automatically triggering the input means to capture information relating to the food if the food consumption action is detected. The method 200 allows the controlling member 105 to automatically trigger one or more input means. The input means can be, but not limited to, an imaging member (such as a camera), a voice input means, user's historic information, user's personalized preferences, and a scanning member (such as a RFID/Bar code scanner) and so on. For example, when the food consumption action is detected, the voice input means is automatically triggered and provides a request to the user to feed the input. Further, the voice input means captures voice commands provided by the user. In an embodiment, the method 200 allows the user to select a method of providing the input means among the variety of input means available. At step 204, the method 200 includes identifying the food type by correlating the captured food information with the food item descriptive table. The food item descriptive table can be configured to store all available food details, for example, constituent data of each food (such as calorie, proteins and the like), pictures, videos, and so on. The food item descriptive table can be an online database providing the details of the food. The method 200 allows the communication interface member 106 to provide necessary communication channels to correlate the captured information with the food item descriptive table. The database may also contain real-time user location, body mass index (BMI) history, medical history, risk factors associated with various diseases and medical conditions such as obesity and diabetes, demographic diversity, availability of food resources to the user at various times of the day, and relevant epidemiological parameters, and so on. In an embodiment, the food item descriptive table can be stored in the storage member 107. In an embodiment, the food item descriptive table can be associated with the server. In an embodiment, any suitable communication channel can be used to provide communication between the electronic device 100 and server. For example, the communication channel can be, but not limited to, a wireless network, wire line network, public network such as the Internet, private network, general packet radio network (GPRS), local area network (LAN), wide area network (WAN), metropolitan area network (MAN), cellular network, public switched telephone network (PSTN), personal area network, and the like. The method 200 allows the controlling member 105 to correlate the captured food information with the information available in the food item descriptive table. For example, the imaging member, such as a camera, captures a plurality of pictures of the food being consumed by the user. Further, the controlling member 105 correlates the captured food pictures with the online food item descriptive table and identifies the food type. In an embodiment, the method 200 allows the electronic device 100 to identify the location of the user by using suitable techniques such as GPS or by receiving manual or voice inputs from the user. The electronic device 100 may store a record of time and location at which the user consumes the food item for each and every occurrence. For example, sometimes the user consumes food items at outdoors such as, restaurants, hotels, and so on. The method 200 allows the electronic device 100 to provide the location and time details in the food history.
”).

With regard to claim 2:
Rajendran discloses the event detection system of claim 1, wherein the sensors include sensors external to a main event detection unit (see figure 4 and 5 wherein there are additional sensor devices external to the main sensors that detect user movement, for example sensor that scan barcode/tag, paragraph 72 and 73: “FIG. 5i depicts the example scenario of capturing food consumption information of the user using the scanning input member associated with the user's electronic device 100. FIGS. 6a, 6b shows example screen shots of a user's electronic device 100 to capture food consumption information by automatically triggering an input means, according to embodiments disclosed herein. FIG. 6a depicts example screen shot while configuring user personalized food preferences. As depicted in the FIG. 6a, the user can configure his/her food preferences for different scenarios like breakfast, lunch, snacks and dinner. In an embodiment, the user may assign rankings to the food items relative to each other. For example, the user configures two food items, a Burger and a Bagel as preference. The user prefers the food item Burger more than the food item Bagel. Hence, the user assign rank 1 to the food item Burger and rank 2 to the food item Bagel. In an embodiment, the controlling member 105 may add or edit the personalized food data by observing the user's selections of food to eat or not. The user can selects a default input means to trigger automatically when a food consumption action is detected For example, if the user selects Barcode/RFID scanner as default input means, the Barcode/RFID scanning member associated with user articles is triggered automatically when the food consumption action is detected. The FIG. 6b depicts the example screen shot after the scanning member captures the code relating to the information of the food being consumed by the user. The FIGS. 6a and 6b also depict information about the food avoided by the user. For example, the information includes food wastage, food items avoided and so on.”).

With regard to claim 3:
Rajendran discloses the event detection system of claim 1, wherein the computer-based action in response to the inferred event comprises sending a trigger signal to an ancillary system that is operable independent of the event detection system and independent of the trigger signal (wherein the system can send signal to an ancillary system that would retrieve history data, paragraph 47: “FIG. 2 is a flow diagram illustrating a method 200 for capturing food consumption information of a user, according to embodiments as disclosed herein. At step 201, the method 200 includes detecting a food consumption action of the user. The method 200 allows the controlling member 105 to detect food consumption action of the user by using different sensors, such as on-device sensors, external sensors, software sensors (for example, application installed in the electronic device 100 to scan barcode), and hardware sensors. In an embodiment, the method 200 allows one or more imaging members, such as a camera, to detect the food consumption action of the user. The imaging member can be associated with user's articles such as wrist watch, glass, and the like. In an embodiment, the method 200 includes detecting the food consumption action based on user's food history data such as past eating habits, previous detections, and so on. In an embodiment, the method 200 includes detecting the food consumption action based on articles used to consume the food by the user. For example, when the user uses food accessories such as smart fork, smart spoon, and the like, the method 200 detects that the user is consuming the food.”).

With regard to claim 4:
Rajendran discloses The event detection system of claim 1, wherein the event detection system is configured to determine, using historical data, machine learning, rule sets, and/or other techniques for processing data, an inferred event related to the user sensed by the sensors (the system detects the food consumption action based on user's food history data such as past eating habits, previous detections  to infer consumption action, paragraph 47: “FIG. 2 is a flow diagram illustrating a method 200 for capturing food consumption information of a user, according to embodiments as disclosed herein. At step 201, the method 200 includes detecting a food consumption action of the user. The method 200 allows the controlling member 105 to detect food consumption action of the user by using different sensors, such as on-device sensors, external sensors, software sensors (for example, application installed in the electronic device 100 to scan barcode), and hardware sensors. In an embodiment, the method 200 allows one or more imaging members, such as a camera, to detect the food consumption action of the user. The imaging member can be associated with user's articles such as wrist watch, glass, and the like. In an embodiment, the method 200 includes detecting the food consumption action based on user's food history data such as past eating habits, previous detections, and so on. In an embodiment, the method 200 includes detecting the food consumption action based on articles used to consume the food by the user. For example, when the user uses food accessories such as smart fork, smart spoon, and the like, the method 200 detects that the user is consuming the food.”).

With regard to claim 5:
Rajendran discloses The event detection system of claim 1, wherein the type of the inferred event is at least one of a food intake event, a drinking event, a smoking event, a personal hygiene event, and/or a medication related event (the event is a food intake event, paragraph 47: “FIG. 2 is a flow diagram illustrating a method 200 for capturing food consumption information of a user, according to embodiments as disclosed herein. At step 201, the method 200 includes detecting a food consumption action of the user. The method 200 allows the controlling member 105 to detect food consumption action of the user by using different sensors, such as on-device sensors, external sensors, software sensors (for example, application installed in the electronic device 100 to scan barcode), and hardware sensors. In an embodiment, the method 200 allows one or more imaging members, such as a camera, to detect the food consumption action of the user. The imaging member can be associated with user's articles such as wrist watch, glass, and the like. In an embodiment, the method 200 includes detecting the food consumption action based on user's food history data such as past eating habits, previous detections, and so on. In an embodiment, the method 200 includes detecting the food consumption action based on articles used to consume the food by the user. For example, when the user uses food accessories such as smart fork, smart spoon, and the like, the method 200 detects that the user is consuming the food.”).

With regard to claim 6:
Rajendran discloses The event detection system of claim 1, wherein the external trigger time is determined from when the inferred event is inferred to have started, when the inferred event is inferred to be ongoing, and/or when the inferred event is inferred to have concluded (wherein the external trigger time is determined from when the inferred event is inferred to have started, paragraph 58 :” FIG. 3 shows different input means 300 to capture food consumption information of a user, according to embodiments disclosed herein. In an embodiment, the input means can be an imaging member, such as an image processing device. When the food consumption action is detected, the imaging member associated with the imaging member 102 is triggered automatically to capture plurality of pictures of the food being consumed by the user. In an embodiment, the pictures can be motion pictures (video). For example, when the user starts consuming the food, the camera device in the wrist watch of the user gets triggered automatically to capture pictures of the food items being consumed by the user. In an embodiment, the imaging member 102 is automatically triggered to capture the pictures of the food located in the vicinity of the user.”).

With regard to claim 7:
Rajendran discloses The event detection system of claim 1, wherein the computer-based action in response to the inferred event is one or more of (1) obtaining other information to be stored in memory in association with data representing the inferred event, (2) interacting with the user to provide information, coaching advice or a reminder, (3) interacting with the user to prompt for user input, (4) sending a message to a remote computer system, (5) sending one or more inputs to a medication dispensing system, and/or (6) sending a message to another person ( the system start capturing food and analyzing food from stored information in database paragraph 49 and 50: “At step 203, the method 200 includes automatically triggering the input means to capture information relating to the food if the food consumption action is detected. The method 200 allows the controlling member 105 to automatically trigger one or more input means. The input means can be, but not limited to, an imaging member (such as a camera), a voice input means, user's historic information, user's personalized preferences, and a scanning member (such as a RFID/Bar code scanner) and so on. For example, when the food consumption action is detected, the voice input means is automatically triggered and provides a request to the user to feed the input. Further, the voice input means captures voice commands provided by the user. In an embodiment, the method 200 allows the user to select a method of providing the input means among the variety of input means available. At step 204, the method 200 includes identifying the food type by correlating the captured food information with the food item descriptive table. The food item descriptive table can be configured to store all available food details, for example, constituent data of each food (such as calorie, proteins and the like), pictures, videos, and so on. The food item descriptive table can be an online database providing the details of the food. The method 200 allows the communication interface member 106 to provide necessary communication channels to correlate the captured information with the food item descriptive table. The database may also contain real-time user location, body mass index (BMI) history, medical history, risk factors associated with various diseases and medical conditions such as obesity and diabetes, demographic diversity, availability of food resources to the user at various times of the day, and relevant epidemiological parameters, and so on. In an embodiment, the food item descriptive table can be stored in the storage member 107. In an embodiment, the food item descriptive table can be associated with the server. In an embodiment, any suitable communication channel can be used to provide communication between the electronic device 100 and server. For example, the communication channel can be, but not limited to, a wireless network, wire line network, public network such as the Internet, private network, general packet radio network (GPRS), local area network (LAN), wide area network (WAN), metropolitan area network (MAN), cellular network, public switched telephone network (PSTN), personal area network, and the like. The method 200 allows the controlling member 105 to correlate the captured food information with the information available in the food item descriptive table. For example, the imaging member, such as a camera, captures a plurality of pictures of the food being consumed by the user. Further, the controlling member 105 correlates the captured food pictures with the online food item descriptive table and identifies the food type. In an embodiment, the method 200 allows the electronic device 100 to identify the location of the user by using suitable techniques such as GPS or by receiving manual or voice inputs from the user. The electronic device 100 may store a record of time and location at which the user consumes the food item for each and every occurrence. For example, sometimes the user consumes food items at outdoors such as, restaurants, hotels, and so on. The method 200 allows the electronic device 100 to provide the location and time details in the food history.
”).

With regard to claim 11:
Rajendran discloses the event detection system of claim 1, further comprising updating one or more of an inventory database, a medication log, an inventory, and/or a production line database in response to the inferred event (the system updates the intentory such as left over food, paragraph 91: “At step 1203, the method 1200 includes frequently monitoring the food consumption of the user. For example, the cameras associated with the user's articles captures the pictures of the food being consumed by the user at regular intervals of time until the food consumption action is completed. At step 1204, the method 1200 includes storing the feedback associated with the food being consumed by the user. The method 1200 allows the storage member 107 to store the details of the food, such as type of food, quantity of the food consumed by the user, quantity of the food wasted and so on. For example, if the user has finished eating a meal, the user food history information is updated including a record of the leftover or wasted food. In an embodiment, the feedback information can also be stored in the food item descriptive table.”).

With regard to claim 12:
Rajendran discloses the event detection system of claim 1, wherein the computer-based action comprises an action to retrieve information about at least one object the user is interacting with (wherein the system would retrieve information about the food product that the user is consuming paragraph 50: “At step 204, the method 200 includes identifying the food type by correlating the captured food information with the food item descriptive table. The food item descriptive table can be configured to store all available food details, for example, constituent data of each food (such as calorie, proteins and the like), pictures, videos, and so on. The food item descriptive table can be an online database providing the details of the food. The method 200 allows the communication interface member 106 to provide necessary communication channels to correlate the captured information with the food item descriptive table. The database may also contain real-time user location, body mass index (BMI) history, medical history, risk factors associated with various diseases and medical conditions such as obesity and diabetes, demographic diversity, availability of food resources to the user at various times of the day, and relevant epidemiological parameters, and so on. In an embodiment, the food item descriptive table can be stored in the storage member 107. In an embodiment, the food item descriptive table can be associated with the server. In an embodiment, any suitable communication channel can be used to provide communication between the electronic device 100 and server. For example, the communication channel can be, but not limited to, a wireless network, wire line network, public network such as the Internet, private network, general packet radio network (GPRS), local area network (LAN), wide area network (WAN), metropolitan area network (MAN), cellular network, public switched telephone network (PSTN), personal area network, and the like. The method 200 allows the controlling member 105 to correlate the captured food information with the information available in the food item descriptive table. For example, the imaging member, such as a camera, captures a plurality of pictures of the food being consumed by the user. Further, the controlling member 105 correlates the captured food pictures with the online food item descriptive table and identifies the food type. In an embodiment, the method 200 allows the electronic device 100 to identify the location of the user by using suitable techniques such as GPS or by receiving manual or voice inputs from the user. The electronic device 100 may store a record of time and location at which the user consumes the food item for each and every occurrence. For example, sometimes the user consumes food items at outdoors such as, restaurants, hotels, and so on. The method 200 allows the electronic device 100 to provide the location and time details in the food history.

With regard to claim 13:
Rajendran discloses The event detection system of claim 12, wherein the retrieved information is information retrieved over a wireless link (the communication is wireless through Bluetooth paragraph 44: “ In an embodiment, the communication interface member 106 provides various communication channels between the electronic device 100 and other devices connected to the system. The communication channel can be a wireless communication such as, but not limited to, a Bluetooth, Wi-Fi, and the like. For example, after generating the recommendations relating to the food being consumed by the user in the electronic device 100, the controlling member 105 provides the generated recommendation to guardian or care taker of the user through the communication interface member 106. In an embodiment, the communication interface member 106 can be configured to provide necessary communication channels to correlate the captured information with the food item descriptive table available in an online database.”).

With regard to claim 14:
Rajendran discloses the event detection system of claim 13, wherein the wireless link uses one of (1) near-field-communication technology, (2) Bluetooth technology, (3) Bluetooth Low Energy technology, (4) a derivative of Bluetooth technology that is at least partially consistent with Bluetooth technology, or (5) a derivative of Bluetooth Low Energy technology that is at least partially consistent with Bluetooth Low Energy technology. (the communication is wireless through Bluetooth paragraph 44: “ In an embodiment, the communication interface member 106 provides various communication channels between the electronic device 100 and other devices connected to the system. The communication channel can be a wireless communication such as, but not limited to, a Bluetooth, Wi-Fi, and the like. For example, after generating the recommendations relating to the food being consumed by the user in the electronic device 100, the controlling member 105 provides the generated recommendation to guardian or care taker of the user through the communication interface member 106. In an embodiment, the communication interface member 106 can be configured to provide necessary communication channels to correlate the captured information with the food item descriptive table available in an online database.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran, in view of Roy et al., Pub. No.: 2018/0174675A1. 
With regard to claim 8:
Rajendran does not disclose the event detection system of claim 1, wherein the computer-based action comprises inputs to the medication dispensing system and wherein the medication dispensing system is an automated, or partially automated, insulin delivery system.
However Roy discloses the aspect wherein the computer-based action comprises inputs to the medication dispensing system and wherein the medication dispensing system is an automated, or partially automated, insulin delivery system. (wherein the user system determines a user event such as a eating event and automatically adjust deliver insulin based on the determination paragraph 33: “As described in greater detail below in the context of FIG. 10, in one or more embodiments, historical data associated with the user (e.g., historical measurement data, meal data, exercise data, and the like) is analyzed to identify behavior patterns that exhibit a corresponding physiological response. The user's likely engagement in a particular event or activity that is likely to influence the user's glucose level or insulin response is automatically detected based on the correlation between the user's current or recent measurement data and event pattern exhibited by the historical measurement data associated with that particular event or activity. In response to detecting an event pattern in the user's current or recent measurement data, a user notification indicative of the detected event may be automatically generated. In this regard, the user notification may indicate the type of event detected, and potentially other characteristics associated with the event. For example, in the case of a meal event, the user notification may indicate the detected event is a meal and include a detected meal size and/or meal type associated with the detected event pattern. In response to receiving confirmation of the detected event, one or more aspects of operation of the infusion device are automatically adjusted to deliver insulin to the user in a manner that is influenced by the event type and other characteristics associated with the event.”).It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Roy to Rajendran so the system can accurately infer a user event and administer insulin medication at the right time based on the event to keep user’s medication in check. 

With regard to claim 9:
Rajendran and Roy disclose The event detection system of claim 1, wherein the medication dispensing system comprises an insulin dosage calculator (Roy wherein the system calculate dosage based on nutritional information paragraph 140: “The nutritional bolus process 1200 also receives or otherwise obtains nutritional information associated with the current meal content and calculates or otherwise determines a meal bolus delivery configuration based on the nutritional characteristics of the current meal content and the estimated carbohydrate amount for the current meal (tasks 1214, 1216). In this regard, the nutritional bolus process 1200 may adjust bolus dosage amounts or bolus delivery schedules in a manner that accounts for the postprandial glycemic response to the nutritional content of the meal. Additionally, the bolus delivery configuration may also involve modifying closed-loop control information in concert with an adjusted bolus dosageamount to further improve postprandial glucose management given the nutritional content of the meal. After determining the meal bolus delivery configuration that accounts for the nutritional characteristics of the meal, the nutritional bolus process 1200 operates the infusion device in accordance with the bolus delivery configuration (task 1218).”). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Roy to Rajendran so the system can accurately infer a user event and administer right amount of insulin medication at the right time based on the event to keep user’s medication in check.

With regard to claim 10:
Rajendran and Roy The event detection system of claim 9, wherein the insulin dosage calculator computes information from an object information retrieval subsystem about what is being consumed (Roy wherein the system calculate dosage based on nutritional information paragraph 140: “The nutritional bolus process 1200 also receives or otherwise obtains nutritional information associated with the current meal content and calculates or otherwise determines a meal bolus delivery configuration based on the nutritional characteristics of the current meal content and the estimated carbohydrate amount for the current meal (tasks 1214, 1216). In this regard, the nutritional bolus process 1200 may adjust bolus dosage amounts or bolus delivery schedules in a manner that accounts for the postprandial glycemic response to the nutritional content of the meal. Additionally, the bolus delivery configuration may also involve modifying closed-loop control information in concert with an adjusted bolus dosage amount  to further improve postprandial glucose management given the nutritional content of the meal. After determining the meal bolus delivery configuration that accounts for the nutritional characteristics of the meal, the nutritional bolus process 1200 operates the infusion device in accordance with the bolus delivery configuration (task 1218).”). In cases where the user consumes a meal and forgets to inject the recommended insulin dose until they are reminded by a notification, their blood glucose may have already begun to rise due to the ingested meal. If this is the case, calculating a recommended dose based on their current (elevated) glucose level and the amount of carbs consumed at the meal would result in too large of a recommendation, since the dose would be covering the carbs and also compensating for the elevated glucose level. This is likened to double-counting the carbs, since some insulin is recommended based on the number of carbs, and more insulin is recommended to reduce the patient's glucose level that was elevated due to these same carbs. To account for this, the carb amount or the glucose level can be compensated to avoid the double-counting. Herein, glucose levels or values may be referred to as “BG” levels or values.”). It would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply Roy to Rajendran so the system can accurately infer a user event and administer right amount of insulin medication at the right time based on the amount of user food consumption to keep user’s medication in check.

Claims 15, 16, 17, 19, 20, 21, 22, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran, in view of Eyring, Pub. No.: 2018/0028126A1. 
With regard to claim15: 
Rajendran discloses a method of managing a food log based in part on sensor data from sensors on a device worn by a user for logging the user’s food intake (wherein the system use different sensors to detect user food intake, paragraph 48: “At step 202, the method 200 includes determining whether any food consumption action is detected. The method 200 allows one or more sensors associated with user's articles, to detect the food consumption action. The different sensors includes accelerometer, inclinometer, motion sensor, sound sensor, smell sensor, blood pressure sensor, heart rate sensor, EEG sensor, ECG sensor, EMG sensor, electrochemical sensor, gastric activity sensor, GPS sensor, location sensor, image sensor, optical sensor, piezoelectric sensor, respiration sensor, strain gauge, electrogoniometer, chewing sensor, swallow sensor, temperature sensor, and pressure sensor. For example, when the user performs actions like moving hand with a spoon towards his/her mouth, rolling of hand, wrist, or arm, acceleration or inclination of lower arm or upper arm, bending of the shoulder, elbow, wrist, or finger joints, movement of the jaws, the sensors or imaging members associated with the user's articles, such as a wrist watch or mug, determine that the food consumption action is detected.”), the method comprising: identifying characteristics of a current eating event based on sensor data(The system can identify specific type of food the user is consuming, paragraph 76: “At step 703, the method 700 includes identifying the food type by correlating the captured food information with the food item descriptive table stored in the storage member 107. In an embodiment, the food item descriptive table can be associated with the server. In an embodiment, the food item descriptive table can be an online database. In an embodiment, the identification can be performed by analyzing the food's shape, color, texture, and volume; or by analyzing the food's packaging and so on. For example the food type identified as liquid based on color, and other characters captured in the picture, exact food item is identified. In an embodiment, the identified food data may include the details such as, but not limited to, origin of the food, for example, the geographic location in which the food was grown, manufactured, prepared, and packaged. The information can be collected from the food tem descriptive table. For example, when the camera in the wrist watch of the user captures plurality of pictures of a food item, the controlling member 102 correlates the captured images with images stored in the food descriptive table.”); from the eating events, and from historical data of past eating events (Paragraph 78: “At step 705, the method 700 includes generating a recommendation relating to the food, considering the user personalized preferences and the user past food history information. At step 706, the method 700 includes providing the recommendations to the user. For example, the user is consuming an apple daily after his/her meal. Further, the controlling member 105 monitors the food item apple in the vicinity of the user. When the food item is detected as the ‘apple’ within the vicinity of the user, a recommendation is generated and provided to the user indicating that apple is available within the vicinity of the user.”), using a training system to identify characteristics of a current eating event  (the system uses past info (consume apple daily), and current eat characteristics (apple present) to make recommendation to the user, paragraph 78: “At step 705, the method 700 includes generating a recommendation relating to the food, considering the user personalized preferences and the user past food history information. At step 706, the method 700 includes providing the recommendations to the user. For example, the user is consuming an apple daily after his/her meal. Further, the controlling member 105 monitors the food item apple in the vicinity of the user. When the food item is detected as the ‘apple’ within the vicinity of the user, a recommendation is generated and provided to the user indicating that apple is available within the vicinity of the user.”).
Rajendran does not disclose the aspect of periodically uploading data representing characteristics of eating events to a food log server.
However Eyring discloses the aspect of periodically uploading data representing characteristics of eating events to a food log server. (wherein the eating data are transferred to server before and after the eating event and whenever eating event occurs, paragraph 44: “FIG. 4 illustrates one example 400 of the message flow between the device 105 and the server 110 for updating a calorie measure. At step 405, the device 105 may display a calorie measure. For example, the device 105 may display the calorie measure in display 130 that is in the field of view of the consumer. In one example, the calorie measure may represent the number of calories that the consumer has already consumed for the day. At step 410, the device 105 may capture (using the camera 130, for example) a pre-consumption image of a food item. In one example, the pre-consumption image of the food item may be captured automatically when the device 105 detects that a consumption event is about to happen. At step 415, the pre-consumption image may be transmitted to the server 110.”  paragraph 46: “At block 430, the device 105 may capture a post-consumption image. In some cases, the post-consumption image may include the left over portion of the food item. In other case, the food item may be completely eaten so that the post-consumption image may not include any leftover portions of the food item. At block 435, the device 105 may transmit the post-consumption image to the server 110.”).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply Eyring to Rajendran so the user eating habit can be uploaded to a server for better and safer record keeping and the user device can receive analysis or other information form the server to help the user to improve his or her eating habit.

With regard to claim 16: 
Rajendran and Eyring disclose the method of claim 15, further comprising: compare uploaded characteristics of food intake events to second set of eating characteristics (Eyring wherein the system take a second set of eating characteristics after the consumption is finished and compare the eating, paragraph 46 and 47: “At block 430, the device 105 may capture a post-consumption image. In some cases, the post-consumption image may include the left over portion of the food item. In other case, the food item may be completely eaten so that the post-consumption image may not include any leftover portions of the food item. At block 435, the device 105 may transmit the post-consumption image to the server 110. At block 440, the server 110 may determine a portion size based on the amount of the food item that was consumed. For example, the difference between the amount of the food item in the pre-consumption image and the amount of the food item in the post-consumption image may correspond with the size of the portion that was consumed. At block 445, the server 110 may determined a calories consumed valued based on the determined portion size of the food item that was consumed. At block 450, the server 110 may transmit the calories consumed value to the device 105.”); and as a result of comparing, take one or more of the following actions (1) merge characteristics from both datasets correspond to the same food intake event into a single eating event data record of a food logging system, and (2) adding entries to the food log for the events absent from the food log but represented by identified characteristics of the current eating event (Eyring wherein the system records the consumption amount based on picture before and after intake. Paragraph 47: “At block 440, the server 110 may determine a portion size based on the amount of the food item that was consumed. For example, the difference between the amount of the food item in the pre-consumption image and the amount of the food item in the post-consumption image may correspond with the size of the portion that was consumed. At block 445, the server 110 may determined a calories consumed valued based on the determined portion size of the food item that was consumed. At block 450, the server 110 may transmit the calories consumed value to the device 105.” See also paragraph 59).  The second set of eating characteristics that have been obtained through a different mechanism (Rajendran wherein the system have many ways for capturing eating characteristics such as taking pictures or scanning bar code, paragraph 64 to 72: “FIG. 5a depicts the example scenario of capturing food consumption information of the user using the input member associated with the user's wrist watch. FIG. 5b depicts the example scenario of capturing food consumption information of the user using the input member associated with user's spectacles. FIG. 5c depicts the example scenario of capturing food consumption information of the user using the input member associated with wearable chain in neck. FIG. 5d depicts the example scenario of capturing food consumption information of the user using the input member associated with user's ring. FIG. 5e depicts the example scenario of capturing food consumption information of the user using the input member associated with a mug placed in proximity to the user. FIG. 5f depicts the example scenario of capturing food consumption information of the user using the input member associated with a food accessory (spoon). FIG. 5g depicts the example scenario of capturing food consumption information of the user using multiple input members associated with food accessories (mug and spoon). FIG. 5h depicts the example scenario of capturing food consumption information of the user using the voice input means associated with the user's wrist watch. FIG. 5i depicts the example scenario of capturing food consumption information of the user using the scanning input member associated with the user's electronic device 100.” Also the system can determines user food consumption actions, see paragraph 48: “For example, when the user performs actions like moving hand with a spoon towards his/her mouth, rolling of hand, wrist, or arm, acceleration or inclination of lower arm or upper arm, bending of the shoulder, elbow, wrist, or finger joints, movement of the jaws, the sensors or imaging members associated with the user's articles, such as a wrist watch or mug, determine that the food consumption action is detected”.). It would have being obvious to one of ordinary skill in the art, at the time the invention was made to apply Eyring to Rajendran so the user eating habit can be uploaded to a server for better and safer record keeping and the user device can receive analysis or other information form the server to help the user to improve his or her eating habit.

With regard to claim 17:
Rajendran discloses the method of claim 15, further comprising: using historical data of past eating events to identify additional characteristics of a current eating event (the system uses past info (consume apple daily), and current eat characteristics (apple present) to make recommendation to the user, paragraph 78: “At step 705, the method 700 includes generating a recommendation relating to the food, considering the user personalized preferences and the user past food history information. At step 706, the method 700 includes providing the recommendations to the user. For example, the user is consuming an apple daily after his/her meal. Further, the controlling member 105 monitors the food item apple in the vicinity of the user. When the food item is detected as the ‘apple’ within the vicinity of the user, a recommendation is generated and provided to the user indicating that apple is available within the vicinity of the user.”); 
Rajendran does not disclose the aspect of uploading characteristics to a food log server 
However Eyring discloses the aspect of uploading characteristics to a food log server (wherein the system upload data that includes comparing the past picture and current picture, paragraph 44: “FIG. 4 illustrates one example 400 of the message flow between the device 105 and the server 110 for updating a calorie measure. At step 405, the device 105 may display a calorie measure. For example, the device 105 may display the calorie measure in display 130 that is in the field of view of the consumer. In one example, the calorie measure may represent the number of calories that the consumer has already consumed for the day. At step 410, the device 105 may capture (using the camera 130, for example) a pre-consumption image of a food item. In one example, the pre-consumption image of the food item may be captured automatically when the device 105 detects that a consumption event is about to happen. At step 415, the pre-consumption image may be transmitted to the server 110.”  paragraph 46: “At block 430, the device 105 may capture a post-consumption image. In some cases, the post-consumption image may include the left over portion of the food item. In other case, the food item may be completely eaten so that the post-consumption image may not include any leftover portions of the food item. At block 435, the device 105 may transmit the post-consumption image to the server 110.”). It would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply Eyring to Rajendran so the user eating habit can be uploaded to a server for better and safer record keeping and the user device can receive analysis or other information form the server to help the user to improve his or her eating habit.


With regard to claim 19: 
Rajendran and Eyring disclose the method of claim 15, wherein periodically uploading data comprises uploading data at times that correspond to anchor times of detected eating events (Eyring wherein the system records the consumption amount based on picture at two anchors times:  before and after intake. Paragraph 47: “At block 440, the server 110 may determine a portion size based on the amount of the food item that was consumed. For example, the difference between the amount of the food item in the pre-consumption image and the amount of the food item in the post-consumption image may correspond with the size of the portion that was consumed. At block 445, the server 110 may determined a calories consumed valued based on the determined portion size of the food item that was consumed. At block 450, the server 110 may transmit the calories consumed value to the device 105.” See also paragraph 59).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply Eyring to Rajendran so the user eating habit can be uploaded to a server for better and safer record keeping and the user device can receive analysis or other information form the server to help the user to improve his or her eating habit.

With regard to claim 20: 
Rajendran and Eyring disclose The method of claim 15, wherein the data representing characteristics of eating events is derived from inferences derived from sensed user movements during eating events (Rajendran the system can determines user food consumption actions, see paragraph 48: “For example, when the user performs actions like moving hand with a spoon towards his/her mouth, rolling of hand, wrist, or arm, acceleration or inclination of lower arm or upper arm, bending of the shoulder, elbow, wrist, or finger joints, movement of the jaws, the sensors or imaging members associated with the user's articles, such as a wrist watch or mug, determine that the food consumption action is detected”.).

With regard to claim 21: 
Rajendran and Eyring disclose The method of claim 15, wherein the data representing characteristics of eating events is partially inferred from sensed user movements during eating events (Rajendran the system can determines user food consumption actions, see paragraph 48: “For example, when the user performs actions like moving hand with a spoon towards his/her mouth, rolling of hand, wrist, or arm, acceleration or inclination of lower arm or upper arm, bending of the shoulder, elbow, wrist, or finger joints, movement of the jaws, the sensors or imaging members associated with the user's articles, such as a wrist watch or mug, determine that the food consumption action is detected”.)..and meal signatures are added to the food log so as to allow the user to edit the food log while being reminded of the meal signature (Rajendran paragraph 72 and 73: “ FIG. 5i depicts the example scenario of capturing food consumption information of the user using the scanning input member associated with the user's electronic device 100. FIGS. 6a, 6b shows example screen shots of a user's electronic device 100 to capture food consumption information by automatically triggering an input means, according to embodiments disclosed herein. FIG. 6a depicts example screen shot while configuring user personalized food preferences. As depicted in the FIG. 6a, the user can configure his/her food preferences for different scenarios like breakfast, lunch, snacks and dinner. In an embodiment, the user may assign rankings to the food items relative to each other. For example, the user configures two food items, a Burger and a Bagel as preference. The user prefers the food item Burger more than the food item Bagel. Hence, the user assign rank 1 to the food item Burger and rank 2 to the food item Bagel. In an embodiment, the controlling member 105 may add or edit the personalized food data by observing the user's selections of food to eat or not. The user can selects a default input means to trigger automatically when a food consumption action is detected For example, if the user selects Barcode/RFID scanner as default input means, the Barcode/RFID scanning member associated with user articles is triggered automatically when the food consumption action is detected. The FIG. 6b depicts the example screen shot after the scanning member captures the code relating to the information of the food being consumed by the user. The FIGS. 6a and 6b also depict information about the food avoided by the user. For example, the information includes food wastage, food items avoided and so on.”).

With regard to claim 22: 
Rajendran and Eyring disclose The method of claim 15, wherein recording the inferred event in the food log comprising recording one or more of information inferred by the event detection system and information retrieved from one or more objects the user interacted with as part of the inferred event  (Rajendran the system can determines user food consumption actions such as moving spoon toward mouth, see paragraph 48: “For example, when the user performs actions like moving hand with a spoon towards his/her mouth, rolling of hand, wrist, or arm, acceleration or inclination of lower arm or upper arm, bending of the shoulder, elbow, wrist, or finger joints, movement of the jaws, the sensors or imaging members associated with the user's articles, such as a wrist watch or mug, determine that the food consumption action is detected”), wherein user interaction is detected using sensors on a device worn by a user and sensor signals from those sensors (Rajendran wherein the stem determines a food consumption event based sensor input, paragraph 47: “FIG. 2 is a flow diagram illustrating a method 200 for capturing food consumption information of a user, according to embodiments as disclosed herein. At step 201, the method 200 includes detecting a food consumption action of the user. The method 200 allows the controlling member 105 to detect food consumption action of the user by using different sensors, such as on-device sensors, external sensors, software sensors (for example, application installed in the electronic device 100 to scan barcode), and hardware sensors. In an embodiment, the method 200 allows one or more imaging members, such as a camera, to detect the food consumption action of the user. The imaging member can be associated with user's articles such as wrist watch, glass, and the like. In an embodiment, the method 200 includes detecting the food consumption action based on user's food history data such as past eating habits, previous detections, and so on. In an embodiment, the method 200 includes detecting the food consumption action based on articles used to consume the food by the user. For example, when the user uses food accessories such as smart fork, smart spoon, and the like, the method 200 detects that the user is consuming the food.”); or from devices designed to read electronic tags on the user or the food (Rajendran the system can scan food tags, paragraph 72 and 73: “ FIG. 5i depicts the example scenario of capturing food consumption information of the user using the scanning input member associated with the user's electronic device 100. FIGS. 6a, 6b shows example screen shots of a user's electronic device 100 to capture food consumption information by automatically triggering an input means, according to embodiments disclosed herein. FIG. 6a depicts example screen shot while configuring user personalized food preferences. As depicted in the FIG. 6a, the user can configure his/her food preferences for different scenarios like breakfast, lunch, snacks and dinner. In an embodiment, the user may assign rankings to the food items relative to each other. For example, the user configures two food items, a Burger and a Bagel as preference. The user prefers the food item Burger more than the food item Bagel. Hence, the user assign rank 1 to the food item Burger and rank 2 to the food item Bagel. In an embodiment, the controlling member 105 may add or edit the personalized food data by observing the user's selections of food to eat or not. The user can selects a default input means to trigger automatically when a food consumption action is detected For example, if the user selects Barcode/RFID scanner as default input means, the Barcode/RFID scanning member associated with user articles is triggered automatically when the food consumption action is detected. The FIG. 6b depicts the example screen shot after the scanning member captures the code relating to the information of the food being consumed by the user. The FIGS. 6a and 6b also depict information about the food avoided by the user. For example, the information includes food wastage, food items avoided and so on.”).

With regard to claim 23: 
Rajendran and Eyring disclose The method of claim 15, wherein the food log comprises information about eating or drinking events including one or more of a time of an event, a duration of the event, a location of the event, metrics related to pace of consumption during the event, metrics related to quantities consumed during the event, eating methods, and/or utensils used (Rajendran the system track time, location of the vents, paragraph 88: “FIGS. 11a, 11b shows screen shots of a user's electronic device 100 displaying food constituent's data, according to embodiments disclosed herein. The FIG. 11a shows the screen shot of the electronic device 100 depicting the constituents of the food ‘Burger King Mushroom’. Further, a variety of information about the food item is displayed to the user. For example, the input members sense the characteristics of the Burger King Mushroom, and the controlling member 105 may identify the Burger King Mushroom by name. Further, based on the ingredients used for making the Burger King Mushroom, constituent's data is computed and displayed to the user. The FIG. 11a also depicts the profile information associated with the user, such as name (‘smith’), past food history, avoided food, and so on. The past food history provides the history of all food items such as item name, quantity, time, and location and so on. The avoided food provides the information regarding the food items that are avoided or wasted previously by the user.”).

With regard to claim 24: 
Rajendran and Eyring disclose The method of claim 15, wherein the food log comprises information about items being eaten or drunk, wherein such information is obtained from electronically readable tags attached to the items, the method further comprising sending a tag reader trigger signal to a tag reader to read the electronically readable tags when an inferred event is detected (Rajendran paragraph 72 and 73: “ FIG. 5i depicts the example scenario of capturing food consumption information of the user using the scanning input member associated with the user's electronic device 100. FIGS. 6a, 6b shows example screen shots of a user's electronic device 100 to capture food consumption information by automatically triggering an input means, according to embodiments disclosed herein. FIG. 6a depicts example screen shot while configuring user personalized food preferences. As depicted in the FIG. 6a, the user can configure his/her food preferences for different scenarios like breakfast, lunch, snacks and dinner. In an embodiment, the user may assign rankings to the food items relative to each other. For example, the user configures two food items, a Burger and a Bagel as preference. The user prefers the food item Burger more than the food item Bagel. Hence, the user assign rank 1 to the food item Burger and rank 2 to the food item Bagel. In an embodiment, the controlling member 105 may add or edit the personalized food data by observing the user's selections of food to eat or not. The user can selects a default input means to trigger automatically when a food consumption action is detected For example, if the user selects Barcode/RFID scanner as default input means, the Barcode/RFID scanning member associated with user articles is triggered automatically when the food consumption action is detected. The FIG. 6b depicts the example screen shot after the scanning member captures the code relating to the information of the food being consumed by the user. The FIGS. 6a and 6b also depict information about the food avoided by the user. For example, the information includes food wastage, food items avoided and so on.”).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran, in view of Eyring, and further in view of Haile et al., Pub. No.: 2019/0168125A1. 
With regard to claim 18:
Rajendran and Eyring do not disclose the method of claim 15, wherein periodically uploading data comprises periodically uploading data at conclusions of detected eating events.
However Haile discloses the wherein periodically uploading data comprises periodically uploading data at conclusions of detected eating events. (paragraph 47: “On the client-side, each of the one or more client devices 110 implements the game module 120′ that operates as a gaming application to provide a user with an interface between the user and the game. The game module 120′ generates the interface to render a virtual environment, virtual space or virtual world associated with the game and enables the user to interact in the virtual environment to perform a plurality of game tasks and objectives. The game module 120′ accesses game data received from the game server 105 to provide an accurate representation of the game to the user. The game module 120′ captures and processes user inputs and interactions within the virtual environment and provides updates to the game server 105 over the network 115. In embodiments, the game module 120′ captures and stores a plurality of statistical data or leaderboard data generated as a result of the user's interactions with the virtual environment of the game. The captured and stored leaderboard data is communicated back to or uploaded to the game server 105 in real-time, periodically (such as through batch updates) during a game and/or at an end of the game. The game module 120′ accesses updated or most current leaderboard data from the game server 105 and presents or displays the accessed leaderboard data via one or more leaderboard GUIs (Graphical User Interface) to the user.”). It would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply Haile to Rajendran and Eyring so eating data is only tracked at the end of each eating session for a complete picture of user’s eating habit per eating session to be tracked. 

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran, in view of Eyring, and further in view of Gitchell et al., Pub. No.: 2015/0161558A1. 
With regard to claim 25:
Rajendran does not disclose the method of claim 24, further comprising prompting the user to reposition the items and the tag reader to a relative position in which the tag reader can read the electronically readable tags attached to the items. 
However Gitchell discloses the aspect of prompting the user to reposition the items and the tag reader to a relative position in which the tag reader can read the electronically readable tags attached to the items.  (paragraph 59: “The display 160 can be used to prompt a user for information and to display information regarding the medications, labels, patients, medicinal containers, etc. For example, the display 160 can be used to display a prompt for the user to tap a label to the display 160 or to move a label in close proximity to the display 160 such that the label reader 106 can read the label. In addition, the display 160 can be used to display information as the label reading station 102 prepares and prints a label. For example, the display 160 can display information regarding a medication that will be printed onto a new label.”) It would have been obvious to one of ordinary skill in the art, at the time the invention was made to apply Gitchell to Rajendran and Eyring so the system can correctly read the food item tag at the right angle to provide the user with the best help to improve user’s eating habit. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dehais et al, Pub. No.: 2016/0163037A1: There is disclosed a system for estimating the volume of food on a plate, for example meal, with a mobile device. The system uses a camera and a light pattern projector. Images of the food with and without a projected light pattern on it enable to compute the tridimensional shape and volume, while image segmentation and recognition steps estimate one or more food types in said images. By applying accessible knowledge databases, the carbs content is estimated and the associated insulin bolus doses are provided. Developments comprise coding of the light pattern, different light sources and associated wavelengths, motion compensations, additional optics, estimation of fat content and associated multi-wave boluses. The invention can be implemented in a glucometer or in an insulin pump controller provided with a test strip port or with a mobile phone.

Dicristina et al, Pub. No.: US 2018/0144104A1, Computer-implemented methods, systems, and computer program products are disclosed for determining nutrition information of nutrition items for a user of a computer device. The method includes: (a) receiving a photograph of a nutrition item from the user computer device, the photograph being captured by a camera of the user computer device; (b) analyzing the photograph and extracting a set of features from the photograph using a nutrition item feature recognition engine, and determining a nutrition item type of the nutrition item based at least in part on the one or more extracted features; (c) determining a quantity, volume, or mass of the nutrition item in the photograph; (d) determining nutritional content information of the nutrition item based on the nutrition item type and the quantity, volume, or mass of the nutrition item; and (e) transmitting the nutritional content information to the user computer device for displaying to the user..

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179